Case 2:18-cv-00601-UA-MRM Document 26 Filed 03/08/19 Page 1 of 2 PageID 169



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

EMPLOYERS INSURANCE COMPANY
OF WAUSAU,

            Plaintiff/Counter-
            Defendant,

v.                                Case No:    2:18-cv-601-FtM-99MRM

REDLANDS CHRISTIAN     MIGRANT
ASSOCIATION, INC.,

            Defendant/
            Counter-Plaintiff.


                                  ORDER

     This   matter   comes   before   the   Court   on   Counter-Defendant

Employers Insurance Company of Wausau’s (Wausau) Motion to Strike

Redlands Pleadings (Doc. #21) filed on February 6, 2019.            Wausau

moves to strike Redland’s Answer, Affirmative Defenses, Motion for

More Definite Statement, Motion to Strike, and Counterclaim (Doc.

#9) because it improperly combines the Answer and Motions into one

document.    The Court agrees and will direct that the hybrid filing

be stricken to be refiled as separate documents. 1            Wausau also


     1 The Court also notes that the hybrid filing included a
Motion for More Definite Statement and an Answer to the Complaint.
(Doc. #9.) A motion for more definite statement is appropriate
if a pleading “is so vague or ambiguous that a party cannot
reasonably be required to frame a responsive pleading” and must be
made before a responsive pleading is filed. Fed. R. Civ. P. 12(e).
Case 2:18-cv-00601-UA-MRM Document 26 Filed 03/08/19 Page 2 of 2 PageID 170



moves for a more definite statement of Redland’s counterclaim (Doc.

#18), but since the Court has stricken the counterclaim to be

refiled, Wausau may refile its motion for more definite statement

if appropriate after the new filing.

     Accordingly, it is hereby

     ORDERED:

     1. Counter-Defendant Employers Insurance Company of Wausau’s

        Motion to Strike Redlands Pleadings (Doc. #21) is GRANTED.

        Doc. #9 is stricken, and the Clerk is directed to make a

        notation on the docket.

     2. Counter-Defendant Employers Insurance Company of Wausau’s

        Motion for More Definite Statement (Doc. #18) is DENIED

        WITHOUT PREJDUICE.

     DONE and ORDERED at Fort Myers, Florida, this __8th__ day of

March, 2019.




Copies:
Counsel of Record




                                  - 2 -
